BURGESS, Justice,
dissenting.
I respectfully dissent. On March 2, 1989, a unanimous court originally denied leave to file this mandamus. Later, on March 15,' 1989, the majority granted a motion to reconsider. I believe our original determination was correct.
Relator’s complaint is the trial court failed to follow our earlier opinion and entered a judgment resolving the issue of title to real estate. This court addressed that issue previously in a unanimous opinion wherein this writer stated:
“The effect of the trial court’s denying the application was to resolve the controversy, m this litigation, concerning the title to the real property described in the application. TEX.PROB.CODE ANN. sec. 5A(a) (Vernon 1980). Appellant does not challenge this particular aspect of the judgment, only the trial court’s failure to determine the heirs. We therefore reverse and remand with instructions to the trial court to enter a judgment declaring the heirs of the decedent and their respective shares of decedent’s estate and affirmatively declaring the deficiency of the proof of applicant’s title to the real estate.1”
The majority establishes a worrisome procedural precedent by granting this mandamus. As previously noted, this court held that relator did not challenge, in the original appeal, the trial court’s resolution of the title to the real property. Relator did not file a motion for rehearing and our mandate issued. Thus, the trial court was left to comply with our judgment; which I believe he did. The majority apparently feels the original appeal was decided incorrectly. If the majority allows the use of mandamus against a trial judge to correct their own perceived error, there can be no true finality of judgments. Having denied the motion for leave to file, I would deny the petition. Because the majority decides otherwise, I respectfully dissent.

"1 The heirs of the decedent and their respective heirs were uncontroverted."